Exhibit 11 Applied Nanotech Holdings, Inc. Computation of Income (Loss) Per Share Three Months ended March 31, Computation of loss per common share: Net loss applicable to common shares $ ) $ ) Weighted average number of common shares Net income (loss) per common share $ ) $ ) Computation of income ( loss ) per common share assuming full dilution** ** No computation of diluted loss per common share is included for any period because such computation results in an antidilutive loss per common share.
